Title: Report of the Commissioners of the Sinking Fund, [28 April 1806]
From: Madison, James,Gallatin, Albert,Breckinridge, John
To: 


                    
                        [28 April 1806]
                    
                     (Copy)
                    At a meeting of the Commissioners of the Sinking Fund on the 28th. day of April 1806.
                    Present—
                    James Madison, Secretary of State
                    Albert Gallatin, Secretary of the Treasury
                    John Breckenridge, Attorney General
                    The Secretary of the Treasury laid before the Board a Report dated the 26th. of April 1806 which was read, and is as follows—
                    “That the current payments to be made by the Commissioners of the Sinking Fund during the year 1806, ae estimated as followeth—Vizt.
                    
                        
                            Reimbursement & Int. on the Domestic Debt
                            4,585,000.
                        
                        
                            Instalments & Int. on the Dutch Debt payable from the 1st. January to the 1st. June 1807, and which must therefore be remitted in 1806
                            1,004,032.
                        
                        
                            One years Interest on the Louisiana Stock
                            678,375.
                        
                        
                            Amounting altogether to
                            $6,267,407.
                        
                    
                    
                        
                            And leaving, in order to complete the annual appropriation of eight millions of dollars, a sum exceeding one million seven hundred & thirty thousand dollars (exclusively of the interest which may be redeemed by the payment of said sum) to be applied in such manner as the Board shall direct.
                            {
                            $1,732,593.
                        
                        
                            
                            $8,000,000.
                        
                    
                    “That the said sum may be applied either to reimbursements or purchases of the public debt.
                    
                        
                            “That the only portion of the debt which may be reimbursed are the Navy six per Cent Stock, amounting to
                            $711,700.
                        
                        
                            The five & half per cent Stock, amounting to
                            1,847,500.
                        
                        
                            And the four & half per cent Stock, amounting to
                            176,000.
                        
                    
                    “And that it is now submitted whether previous to advertising the reimbursement of the five and half per cent Stock, it might not be advisable to ascertain whether a more advantageous application may be effected by purchases, in the manner authorised by law.”
                    Whereupon it was Resolved—
                    I. That the sum, which after making the current payments mentioned in the preceding Report, shall remain to complete the annual appropriation of eight millions of dollars be applied in the following manner—Vizt.
                    
                    First—To the purchase of the eight per cent, old six per cent, & Deferred Stocks, at a price not exceeding the rates fixed by law, giving the preference, in the first place to the eight per Cent, and in the next place to the Deferred Stock; provided that the president of the United States shall assent to such application. And secondly, in case that a sufficient quantity of Stock cannot be purchased to the reimbursement of the Navy six per cent Stock, and at the option of the Secretary of the Treasury either to the reimbursement of the Five & half per cent Stock, or of so much of the bills drawn on the Treasury by the Minister of the United States at Paris, in conformity with the Convention between France and the United States of the 30th. of April 1803, as will be necessary to complete the payment of the said eight millions of dollars.
                    II. That the Treasurer of the United States be the Agent, under the superintendence of the Secretary of the Treasury, for making the said purchases, that the said purchases be made by receiving sealed proposals for any sums which may be offered, and that the said Agent forthwith advertise to receive such proposals, until the thirteenth day of June next inclusively.
                    III. That the notice of the reimbursement of such Stocks as may be reimbursed, be given by the Secretary of the Treasury prior to the first day of July next, and that the date of reimbursement be at his option, either the first day of October or the first day of January next.
                    
                        
                            (Signed)
                            James Madison, Secy. of State.
                        
                        
                            
                            Albert Gallatin, Secy. of the Treasury.
                        
                        
                            
                            John Breckenridge, Atty. Genl. U.S.
                        
                    
                    Attest Edward JonesSecy. to the Commissioners of the Sinking Fund.
                    
                